NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                              SEP 16 2015
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 13-50412

              Plaintiff - Appellee,              D.C. No. 2:12-cr-01148-PA-1

 v.
                                                 MEMORANDUM*
ERIC STRENG, aka Puppielove6,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                     Argued and Submitted September 2, 2015
                              Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

      1. The district court did not abuse its discretion by applying the

vulnerable-victim enhancement pursuant to U.S.S.G. § 3A1.1(b)(1). The court

properly found, under the circumstances surrounding Eric Streng’s crime, that

younger children were members of a particularly vulnerable class due to their age

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                          Page 2 of 3
and status. Streng argues that younger children are not particularly vulnerable

when there has been no charge of production, but we have squarely rejected that

contention in the past. See United States v. Lynn, 636 F.3d 1127, 1138–39 (9th

Cir. 2011); United States v. Holt, 510 F.3d 1007, 1011–12 (9th Cir. 2007). The

court correctly found, based on Streng’s statements, that he knew or should have

known of the younger children’s unusual vulnerability. Streng admitted to federal

agents that he possessed “quite a bit” of graphic content portraying children five to

ten years old and younger.

      2. The district court did not commit procedural error in sentencing Streng to

180 months in prison. Although the court did not explicitly state at the sentencing

hearing that it used the 240-month statutory maximum as a departure point, that

figure was included in the pre-sentence report, which the court adopted. Streng has

provided nothing to support his allegation that the court actually used the

Sentencing Guidelines range of 324–405 months as the point of departure when

calculating the sentence. Nor has Streng established that the court was unaware

that it could depart from the child pornography Guidelines for policy reasons. Not

only was the court aware that it could depart from the Guidelines for policy

reasons, it ultimately imposed a sentence that was significantly below both the

Guidelines range and the statutory maximum.
                                                                            Page 3 of 3
      The court also did not commit procedural error in sentencing Streng to a

lifetime term of supervised release. The court determined that a life term was

sufficient but not greater than necessary after considering the materials submitted

by both parties, listening to argument over the course of three different hearings,

and discussing the need to protect children as well as the public. See United States

v. Daniels, 541 F.3d 915, 922 (9th Cir. 2008).

      3. As the government has conceded, Condition 14 of Streng’s term of

supervised release must be construed to exclude non-pornographic, sexually

explicit depictions of adults, pursuant to this court’s decision in United States v.

Gnirke, 775 F.3d 1155, 1166–67 (9th Cir. 2015). Limited in that manner,

imposition of Condition 14 was permissible here. This condition is not an

unusually serious infringement of liberty akin to compelled antipsychotic drug

treatment, see United States v. Williams, 356 F.3d 1045, 1055 (9th Cir. 2004), or

mandatory penile plethysmograph testing, see United States v. Weber, 451 F.3d
552, 563 (9th Cir. 2006). Thus, the district court did not need to articulate explicit

reasons on the record justifying the imposition of Condition 14. See United States

v. Stoterau, 524 F.3d 988, 1006 (9th Cir. 2008).

      AFFIRMED.